                                                               UNITED STATES DISTRICT COURT 
                                                              WESTERN DISTRICT OF KENTUCKY 
                                                                      LOUISVILLE DIVISION 
                                                             CIVIL ACTION NO. 3:17‐CV‐00714‐LLK 
                                                                                
KENNETH WHITLOCK                                                                                         PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                               DEFENDANT 

                                                           MEMORANDUM OPINION AND ORDER 

              This matter is before the Court on Plaintiff's Complaint seeking judicial review, pursuant to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability 

benefits.  Plaintiff’s fact and law summary is at Docket # 18‐1, and Defendant’s fact and law summary is 

at Docket # 24.  The matter is ripe for determination.   

              Plaintiff consented to the jurisdiction of Magistrate Judge Whalin to determine this case, with any 

appeal lying before the Sixth Circuit Court of Appeals.  (Docket # 13).  Following Magistrate Judge Whalin’s 

retirement,  the  Court  reassigned  the  matter  to  the  undersigned  Magistrate  Judge  for  all  further 

proceedings.  (Docket # 23).  Plaintiff has impliedly consented to the jurisdiction of the undersigned.1 

              In May 2016, the administrative law judge (“ALJ”) found that Plaintiff is not disabled through the 

date of his decision.  (Administrative Record (“AR”), pp. 27‐39).  In October 2017, the Appeals Council 

reversed  the  ALJ’s  decision,  finding  that  Plaintiff  became  disabled  on  January  5,  2016  (his  fifty‐fifth 

birthday).  (AR, pp. 6‐10).  The Appeals Council affirmed the ALJ’s finding that Plaintiff is not disabled for 

the period prior to January 5, 2016.  (Id.).  The issue in this case, therefore, is whether the ALJ’s decision 

that Plaintiff is not disabled prior to January 5, 2016, is supported by substantial evidence. 


                                                            
1
  See Roell v. Withrow, 538 U.S. 580, 590 (2003) (Implied consent found to be present where parties “voluntarily 
appeared to try the case before the Magistrate Judge,” in part, to “depriv[e] parties of the luxury of waiting for the 
outcome before denying the magistrate judge's authority”); Stevo v. Frasor, 662 F.3d 880, 884 (7th Cir. 2011) (Upon 
case reassignment to a second magistrate judge, plaintiff’s express consent to authority of first magistrate judge 
deemed  implied  consent  to  authority  of  second  magistrate  judge  where  plaintiff  proceeded  without  objection); 
Wilhelm v. Rotman, 680 F.3d 1113, 1119‐20 (9th Cir. 2012) (same). 

                                                                             1 
 
         Plaintiff presents  two arguments.   First, he argues  that “the Appeals Council erred by denying 

benefits  at  step  5  of  the  sequential  analysis  without,  at  the  very  least,  determining  whether  the  light 

occupational base was ‘significantly reduced’ by the limitation in the RFC [residual functional capacity].”  

(Docket # 18‐1, pp. 5‐12).  Second, he argues that “the Appeals Council also erred by failing altogether to 

consider  the  opinions  of  the  SSA’s  [Social  Security  Administration’s]  non‐examining  psychological 

consultants and further erred by failing to account for all of Plaintiff’s work‐related mental limitations in 

his RFC finding.”  (Docket # 18‐1, pp. 12‐16). 

         For the reasons below, the first argument is unpersuasive, and the second argument is persuasive.  

Because the Commissioner erred in ignoring the medical opinions of her own psychological consultants, 

this matter will be REMANDED to the Commissioner for a new decision weighing those opinions. 

                                       The Commissioner’s final decision 

         At the administrative hearing, the ALJ asked the vocational expert (VE) to assume an individual 

having Plaintiff’s age, education, and work experience, who can perform medium work, except that he 

can only occasionally stoop.  The VE  testified  that  such an individual, in fact, cannot  perform medium 

work.  (AR, p. 86).  However, the individual can perform a significant number of light jobs in the national 

economy.  (AR, pp. 84‐87).  Representative examples are:  tagger (with 300,000 jobs nationally), garment 

sorter (200,000 jobs nationally), and inspector (400,000 jobs nationally).  (Id.). 

           In  his  May  2016  decision,  the  ALJ  found  that  Plaintiff  can  perform  medium  work  with  only 

occasionally stoop.  (AR, p. 31).  The ALJ denied Plaintiff’s disability claim, finding that, although he can no 

longer perform his past relevant work, Plaintiff retains the ability (through the decision date) to perform 

a significant number of light jobs in the national economy (i.e., those identified by the VE).  (AR, pp. 37‐

39).  The ALJ cited Rule 203.22 of Appendix 2 of the regulations as a framework for decision‐making.  (AR, 

p. 38).  Rule 203.22 contemplates an individual having a maximum sustained work capability for medium 

work and directs an ultimate finding of “not disabled.”  Regulations, Appendix 2. 


                                                          2 
 
              The Appeals Council reversed the ALJ’s decision, finding that Plaintiff became disabled on January 

5, 2016, his fifty‐fifth birthday.  (AR, p. 8).  The Appeals Council affirmed the ALJ’s finding that, before 

January 5, 2016, Plaintiff was not disabled because he retained the ability to perform a significant number 

of light jobs in the national economy.  (AR, p. 9). 

              In support of its reversal, the Appeals Council’s accepted the ALJ’s finding that Plaintiff can only 

occasionally stoop.  (AR, p. 8).  An individual who can only occasionally stoop has a maximum sustained 

work capacity for light work because “the considerable lifting required for the full range of medium work 

usually requires frequent bending‐stooping.”  (Id.) (quoting Social Security Ruling (SSR) 83‐10, 1983 WL 

31251, at *6)).  Beginning on January 5, 2016, Rule 202.06, which contemplates a maximum sustained 

work capability for light work, directs an ultimate finding of “disabled.”  (AR, p. 9).   

                                    The Commissioner did not err in applying the Appendix 2 rules. 

              In addition to finding that Plaintiff can perform medium work with only occasional stooping, the 

ALJ found that he “must alternative the positions of sit and stand every 30 minutes.”  (AR, p. 31).  In relying 

on Rule 203.22 as a framework for decision‐making (AR, p. 38), the ALJ implicitly found that Plaintiff’s 

previous work experience was skilled or semiskilled – skills not transferable.  SSR 83‐12, 1983 WL 31253, 

at *4, provides that, if an individual has no transferable work skills and must alternate periods of sitting 

and standing, the occupational base for light work may be significantly reduced.2   


                                                            
2
     Specifically, SSR 83‐12, 1983 WL 31253, at *4, provides as follows: 
 
              In some disability claims, the medical facts lead to an assessment of RFC [residual functional capacity] which 
              is compatible with the performance of either sedentary or light work except that the person must alternate 
              periods of sitting and standing.  The individual may be able to sit for a time, but must then get up and stand 
              or walk for awhile before returning to sitting. Such an individual is not functionally capable of doing either 
              the prolonged sitting contemplated in the definition of sedentary work (and for the relatively few light jobs 
              which are performed primarily in a seated position) or the prolonged standing or walking contemplated for 
              most light work.  (Persons who can adjust to any need to vary sitting and standing by doing so at breaks, 
              lunch periods, etc., would still be able to perform a defined range of work.) 
 
              There are some jobs in the national economy ‐‐ typically professional and managerial ones ‐‐ in which a 
              person  can  sit  or  stand  with  a  degree  of  choice.  If  an  individual  had  such  a  job  and  is  still  capable  of 
              performing it, or is capable of transferring work skills to such jobs, he or she would not be found disabled.  

                                                                      3 
 
              To the extent Plaintiff’s position is that SSR 83‐12 should be interpreted to mean that an individual 

who requires a sit/stand option is unable to perform either light of sedentary work, the Sixth Circuit long 

ago  rejected  that  interpretation  as  “untenable”  because  it  “neglects  to  mention  the  regulation's 

concluding sentence:  ‘[i]n cases of unusual limitation of ability to sit or stand, a [vocational expert] should 

be consulted to clarify the implications for the occupational base.’”  Wiergowski v. Comm’r, No. 95‐2011, 

1996 WL 520786, at *2 (6th Cir. 1996) (quoting SSR 83‐12, 1983 WL 31253, at *4). 

              Plaintiff argues that a remand is required to determine (in light of the ALJ’s finding that he has no 

transferable work skills and must alternate periods of sitting and standing) whether the light occupational 

base was significantly reduced.  (Docket # 18‐1, p. 5).  In support of his argument, Plaintiff’s presents four 

premises.  First, because he has no transferable work skills and must alternate sitting and standing, SSR 

83‐12 indicates that the occupational base for light work may be significantly reduced.  Second, if the 

occupational base for light work is significantly reduced, there can be no light jobs (existing in significant 

numbers in the national economy) he can perform.  Third, if there are no light jobs he can perform, he is 

limited to (at most) sedentary work.  Fourth, if Plaintiff is limited to sedentary work, Rule 201.14 applies 

and directs an ultimate finding of “disabled” for the period before January 5, 2016.  (Docket # 18‐1, p. 6).     

              The argument is unpersuasive because the second premise is false.  The occupational base for 

light work may be significantly reduced, yet Plaintiff can still perform a significant number of light jobs in 

the  national  economy.    See,  e.g.,  Wright  v.  Comm’r,  321  F.3d  611,  615  (6th  Cir.  2003)  (Although  Ms. 

Wright’s “occupational base [for light work] is reduced by her [left‐hand] limitation,” she is still able to 

perform a significant number of light jobs in the national economy”); Wiskur v. Comm’r, No. 2:15‐0050, 

2016  WL  4541785,  at  *5  (M.D.  Tenn.  Aug.  31,  2016)  (“The  vocational  expert  testified  …  that  the  light 


                                                            
              However, most jobs have ongoing work processes which demand that a worker be in a certain place or 
              posture  for  at  least  a  certain  length  of  time  to  accomplish  a  certain  task.    Unskilled  types  of  jobs  are 
              particularly structured so that a person cannot ordinarily sit or stand at will.  In cases of unusual limitation 
              of ability to sit or stand, a VS [vocational specialist] should be consulted to clarify the implications for the 
              occupational base. 

                                                                     4 
 
occupational  base  was  significantly  eroded  by  the  consideration  that  plaintiff  could  only  perform  jobs 

where  she  could  alternate  at  will  between  sitting  and  standing,  but  that  based  on  his  professional 

experience,  she  could  perform  a  number  of  [light]  cashier,  counter  clerk,  and  customer  service  jobs 

existing in [significant numbers in] the national economy”).   

        Plaintiff’s argument is essentially the same one made by Ms. Rainey in Rainey v. Comm’r, No. 2:15‐

cv‐00594‐TFM, 2015 WL 5782071 (W.D. Penn. Oct. 1, 2015).  Like Plaintiff, Ms. Rainey had to alternate 

sitting and standing every 30 minutes.  “[B]ecause the ALJ ‘received the assistance of a VE in considering 

the more precise question whether there are significant number of jobs in the economy that [Plaintiff] 

can perform,’ he was not required to make ‘specific findings concerning the erosion of the occupational 

base.’”  Id. at *4 (quoting Boone v. Comm’r, 353 F.3d 203, 210 (3d Cir. 2003)).  In other words, where the 

VE answered the more precise question of whether specific jobs exist in significant number in the national 

economy  notwithstanding  a  particular  limitation,  the  broader  question  of  whether  that  limitation 

significantly reduces the occupational base (of which those jobs are a part) is moot.  

        Plaintiff’s argument is also similar to the one made by Ms. Wright in Wright v. Comm’r, 321 F.3d 

611 (6th Cir. 2003).  The ALJ found that Ms. Wright has the capacity to perform a range of light work 

reduced by her left‐hand impairment.  Ms. Wright argued that, because she is not capable of doing all of 

the jobs in the light work category, the ALJ was obliged to drop her category down to sedentary and find 

her disabled pursuant to the applicable Appendix 2 rule for sedentary work.  “But that is not how the 

process  work.”    Id.  at  615.    The  vocational  testimony  supported  the  ALJ’s  finding  that,  although  her 

“occupational base  [for light work] is reduced by her [left‐hand] limitation,”  Ms. Wright is still able to 

perform a significant number of light jobs in the national economy.  Id. 

        To the extent Plaintiff’s position is that the ALJ’s finding that he “requires the assistance of a cane” 

(AR, p. 32) or any other finding by the ALJ requires a remand to determine whether the occupational base 

is significantly reduced, the argument is unpersuasive for essentially the same reasons discussed above:  


                                                         5 
 
the fact that the VE identified a significant number of compatible light jobs in the national economy while 

taking that specific finding into account (AR, pp. 84‐86) renders the occupational‐base question moot.  

                           The Commissioner erred in ignoring the medical opinions 
                                    of her own psychological consultants. 
                                                        
              The Commissioner’s nonexamining psychiatrist, Robert Estock, M.D., found, among other things, 

that Plaintiff “can maintain attention to a simple task for two hours without special supervision but not 

concentration  for  extended  periods.”    (AR,  p.  101).    The  Commissioner’s  nonexamining  psychologist, 

Richard Rasche, Ph.D., found that Plaintiff “is able to follow and complete simple tasks, but will have more 

difficulty carrying out multi‐step and detailed tasks for extended periods due to difficulties in attending 

and concentrating due to his anxiety” and “will have some limits (episodic interruptions) in persisting and 

working at a consistent pace in a competitive work environment due to psychologically‐based symptoms”  

(AR,  p.  134).    The  ALJ  found  and  the  vocational  hypothetical  reflects  that  Plaintiff  can  understand, 

remember, and carry out no more than “simple, short instructions.”  (AR, pp. 32, 85). 

              The Commissioner acknowledges that the ALJ erred in that his decision does not even mention 

the  findings  of  Drs.  Estock  and  Rasche.    (Docket  #  24,  p.  4).    See  former3  20  C.F.R.  §  404.1527(f)(2)(ii) 

(“Unless the treating physician’s opinion is given controlling weight, the administrative law judge must 

explain  in  the  decision  the  weight  given  to  the  opinions  of  a  State  agency  medical  or  psychological 

consultant or other program physician or psychologist as the administrative law judge must do for any 

opinions of treating sources, nontreating sources, and other nonexamining sources who do work for us”); 

former4  Social  Security  Ruling  96‐6p,  1996  WL  374180,  at  *2  (“Because  State  agency  medical  and 

psychological  consultants  and  other  program  physicians  and  psychologists  are  experts  in  the  Social 

Security disability programs, the rules in 20 CFR 404.1527(f) and 416.927(f) require administrative law 


                                                            
3
   20 C.F.R. § 404.1527(f)(2)(ii) has been rescinded and does not apply to claims filed after March 27, 2017.  Plaintiff 
filed his claims in 2013.  (AR, p. 27). 
4
   SSR 96‐6p has been rescinded and does not apply to claims filed after March 27, 2017.  Plaintiff filed his claims in 
2013.  (AR, p. 27). 

                                                               6 
 
judges  and  the  Appeals  Council  to  consider  their  findings  of  fact  about  the  nature  and  severity  of  an 

individual's impairment(s) as opinions of nonexamining physicians and psychologists.  Administrative law 

judges  and  the  Appeals  Council  are  not  bound  by  findings  made  by  State  agency  or  other  program 

physicians and psychologists, but they may not ignore these opinions and must explain the weight given 

to the opinions in their decisions”). 

         The Commissioner argues that the error of ignoring the opinions of Drs. Estock and Rasche was 

harmless because the ALJ effectively adopted their opinions and because the ALJ’s mental RFC finding is 

consistent with those opinions.  (See Docket # 24, pp. 5‐6) (quoting Wilson v. Comm’r, 378 F.3d 541, 547 

(6th Cir. 2004) for the proposition that reversal is unwarranted if “the Commissioner adopts the opinion 

of the … source or makes findings consistent with the opinion”).  The argument is unpersuasive because 

the  ALJ’s  finding  that  Plaintiff  can  understand,  remember,  and  carry  out  no  more  than  “simple,  short 

instructions” (AR, pp. 32, 85) does not adequately accommodate Dr. Estock’s opinion that Plaintiff “can 

maintain attention to a simple task for two hours without special supervision but not concentration for 

extended periods” (AR, p. 101). 

         In Ealy v. Comm'r, 594 F.3d 504, 516 (6th Cir. 2010), the treating physician opined that Mr. Ealy is 

limited to “simple, repetitive tasks [for] [two‐hour] segments over an eight‐hour day where speed was 

not critical.”  The ALJ adopted this opinion but then streamlined the vocational hypothetical to include 

only a limitation to “simple repetitive tasks,” with no mention of the two‐hour persistence restriction.  Id.  

The Sixth Circuit determined that the ALJ’s hypothetical did not fully convey the limitations found by the 

ALJ.    In  other  words,  an  ALJ’s  finding  that  a  claimant  is  limited  to  simple,  repetitive  tasks  does  not 

accommodate a finding that he can persist for only two‐hours at a time, where speed is not critical.  

         In this case, the ALJ’s finding that Plaintiff can understand, remember, and carry out no more than 

“simple, short instructions” (AR, pp. 32, 85) does not accommodate Dr. Estock’s finding that Plaintiff “can 

maintain attention to a simple task for two hours without special supervision but not concentration for 


                                                           7 
 
extended periods” (AR, p. 101).  Further, it is not apparent that an individual with the limitations described 

by Dr. Estock could perform the pace and quota requirements of the jobs of tagger, garment sorter, and 

inspector, which the ALJ found Plaintiff can perform.  (AR, pp. 38‐39).   

         The Commissioner further argues that the error was harmless because the ALJ’s decision “met 

the goal of … of the procedural safeguard … even though [the ALJ] has not complied with the terms of the 

regulation.”  (Docket # 24, p. 7) (quoting Wilson v. Comm’r, 378 F.3d 541, 547 (6th Cir. 2004)).  Although 

violation of the procedural safeguard that required the ALJ to weigh the opinions of her own psychological 

consultants would have been harmless if the ALJ’s decision had indirectly addressed those opinions and/or 

the  ALJ’s  mental  RFC  findings  were  otherwise  supported  by  substantial  evidence,  neither  of  these 

scenarios occurred here.  The ALJ’s failure to provide any discussion of the opinions or otherwise provide 

an  explanation  for  why  he  rejected  them  prevents  the  Court  from  conducting  a  meaningful  review  to 

determine whether substantial evidence supports the ALJ’s decision.  As in Rogers v. Comm’r, 486 F.3d 

234, 248 (6th Cir. 2007), it would have been “more than merely ‘helpful’ for the ALJ to articulate reasons 

...  for  crediting  or  rejecting  particular  sources  of  evidence.    It  is  absolutely  essential  for  meaningful 

appellate review.” 

         Additionally, Dr. Estock opined that Plaintiff “will need a flexible daily schedule,” “all customary 

rest periods [should be] in roomy work places with a few familiar coworkers,” and “[c]ontact with the 

public should be casual and criticism non‐confronting.”  (AR, pp. 101‐02).  The ALJ found that Plaintiff “will 

have one to two unplanned absences from work per month,” will require “few workplaces changes … in 

a low stress work environment,” and will be able to “responded appropriately to occasional interaction 

with the  general public, supervisors, and  coworkers.”   (AR, p.  32).  It is unclear that  the  ALJ’s findings 

adequately accommodate Dr. Estock’s opinions. 

         This case is similar to Johnson v. Comm’r, No. 1:09‐CV‐2959, 2010 WL 5559542 (N.D. Ohio Dec. 3, 

2010), wherein the district court held that, in light of 20 C.F.R.  404.1527(f) and SSR 96‐6p, the ALJ erred 


                                                           8 
 
in ignoring the opinions of the Commissioner’s own nonexamining psychologists.  The court rejected the 

Commissioner’s argument that the error was harmless, within the framework of Wilson v. Comm’r, 378 

F.3d 541 (6th Cir. 2004), because the opinions were consistent with the ALJ's mental RFC finding, in part, 

because “there is a body of case law supporting the proposition that hypotheticals limiting claimants to 

jobs entailing no more than simple, routine, and unskilled work are not adequate to convey moderate 

limitations in ability to concentrate, persist, and keep pace.”  Id. at *8 (citing Ealy v. Comm'r, 594 F.3d 504 

(6th Cir. 2010)).  See also Molebash v. Comm’r, No. 2:16‐cv‐869, 2017 WL 3473816 (S.D. Ohio Aug. 14, 

2017)  (Reversible  error  occurred  when  the  ALJ  ignored  the  opinions  of  the  Commissioner’s  own 

nonexamining physicians). 

                                                   ORDER 

             This matter is hereby REMANDED to the Commissioner for a new decision weighing the medical 

opinions of Drs. Estock and Rasche and reevaluating Plaintiff’s mental RFC in light of those opinions, and 

for any further proceedings deemed necessary and appropriate by the Commissioner. 

    October 2, 2018




                                                       9 
 
